Case 1:18-cv-05690-EK-ST Document1 Filed 10/11/18 Page 1 of 4 PagelD #: 1

James E. Mercante

Kristin E. Poling

RUBIN, FIORELLA & FRIEDMAN LLP
630 Third Ave., 3 Floor

New York, NY 10017

Attorneys for Petitioner

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

In the Matter of the Complaint

CIVIL ACTION NO.:
-of-
COMPLAINT FOR
Ronald Kaminski, as Owner of a 1999, 32 foot EXONERATION FROM OR
fishing boat named “RONEO ¥ JULIETTE” LIMITATION OF LIABILITY

 

for Exoneration from or Limitation of Liability

Petitioner.

 

Petitioner, Ronald Kaminski, as Owner of a 1999, 32 foot fishing boat named “RONEO
¥v JULIETTE”, as and for his Complaint for Exoneration from or Limitation of Liability, alleges

upon information and belief as follows:

IRISDICTION AND VENUE

1. This is a proceeding for Exoneration from or Limitation of Liability pursuant to 46
U.S.C. §§ 30501 et seqg., involving admiralty and maritime claims within the meaning of Rule
9(h) of the Federal Rules of Civil Procedure and Rule F of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, as
hereinafter more fully appears.

2. The Court has admiralty and maritime jurisdiction over this proceeding pursuant to Article
III, Section 2 of the Constitution of the United States and 28 U.S.C. § 1333, because, including
but not limited to, the alleged incident involved a vessel on the navigable waters of the United

States, more specifically in vicinity of Mill Basin, Jamaica Bay, New York, thereby satisfying the
1

4815-0149-4131, v. 1
Case 1:18-cv-05690-EK-ST Document1 Filed 10/11/18 Page 2 of 4 PagelD #: 2

requirements for invoking the Court’s admiralty jurisdiction.
3. Venue in this district is proper because the vessel is currently located in Kings County,

New York.

THE PARTIES

4. Petitioner Ronald Kaminski was and now is at all times an individual residing
and domiciled in the State of New York.
5. Petitioner is the Owner and/or Owner pro hac vice of a 1999, 32 foot fishing boat named

“RONEO ¥ JULIETTE” (“the vessel”).

6. On or about June 29, 2018, the vessel was upon the navigable waters of the United States
in Jamaica Bay near Mill Basin, when a vessel collision is claimed to have occurred involving a
motorized, inflatable boat with two persons onboard, allegedly resulting in injury.

7. Any claims for loss, damage and/or injury arising from the alleged incident were not due

to any fault, neglect, or want of care on the part of petitioner.

8. If any fault caused or contributed to the claims for loss, damage and/or injury arising
from the alleged incident, which is denied, such fault, neglect, or want of care was

occasioned and occurred without petitioner’s privity or knowledge.

9. The value of the vessel after the alleged incident was $65,000.00 (Exhibit “A”,
vessel valuation).

10. Petitioner offers an Ad Interim Stipulation for value totaling the amount of $65,000.00,
said amount not less than petitioner’s interest in the value of the vessel on the date of the alleged
incident, for payment into Court whenever the same shall be ordered, upon motion, as provided

for by the aforesaid statute, and by Rule F of the Supplemental Rules for Admiralty or Maritime
2

4815-0149-4131, v. 1
Case 1:18-cv-05690-EK-ST Document1 Filed 10/11/18 Page 3 of 4 PagelD #: 3

Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, and by the rules
and practices of this Court. (Exhibit “B”, Ad Jnterim Stipulation for Value).

11. Petitioner anticipates there will be potential claims arising out of the alleged incident,
with the nature of the potential claims having an amount that may exceed the value of
petitioner’s interest in the vessel on the date of the alleged incident.

12. Petitioner timely commenced this proceeding prior to receiving written notice of claim.

13. Petitioner is entitled to exoneration from liability for any claims arising from the
aforementioned alleged incident, and from any and all claims that have been or may hereafter be
made.

14. Petitioner claims, in the alternative, the benefit of limitation of liability to the value of the
vessel provided by 46 U.S.C. §30501 et seg., and the various statutes supplementary thereto and
amendatory thereof.

WHEREFORE petitioner prays:

(1) That this Court issue an Order to include the following:

a. Directing the issuance of Notice to all persons asserting claims with respect to the
June 29, 2018 alleged incident, which this Complaint seeks Exoneration from or
Limitation of Liability, to file their respective claims with the Clerk of this Court
and to serve undersigned counsel for petitioner a copy hereof on or before a date
to be named in the Notice.

b. Directing petitioners to file an Ad Interim Stipulation for Value as security for the
benefit of any and all claimants, in the amount of petitioner’s interest in the value
of the vessel as of the date of the alleged incident, with interest at the rate of 6%
per annum from the date of said security or whenever the Court shall so order.

c. Directing that upon petitioner’s filing of the Ad Interim Stipulation for Value, an

3

4815-0149-4131, v. 1
Case 1:18-cv-05690-EK-ST Document1 Filed 10/11/18 Page 4 of 4 PagelD #: 4

injunction shall issue enjoining the prosecution against petitioner, its
representatives, insurers, and the vessel, of any and all claims, suits, actions, or
proceedings, whether or not already begun, with respect to the alleged incident,
except in this proceeding (Restraining Order).

(2) That this Honorable Court adjudge that petitioner is not liable for any claims for loss,
damage and/or injury arising out of the June 29, 2018 alleged incident, and is therefore entitled
to exoneration from liability.

(3) If petitioner is adjudged liable, that such liability be limited to the petitioner’s interest in
the value of the vessel as of the date of the alleged incident in the maximum amount of
$65,000.00, and that petitioner be discharged therefrom upon the surrender of such interest, and
that the money surrendered, paid or secured as aforesaid, to be divided pro rata according to the

above-mentioned statutes among such claimant(s) as may duly prove their claim saving to all

parties any priorities to which they may be legally entitled, and that a decree may be entered
discharging petitioner from all further liability.
(4) That petitioner may have such other and further relief as justice may require.

Dated: New York, New York
September 24, 2018 RUBIN, FIORELLA & FRIEDMAN LLP
Attorneys for Petitioner

By: DP achat | Quma)
James. Mercante
Kristin E. Poling
630 Third Avenue, 3 Floor
New York, NY 10017
Tel: 212-953-2381
Fax: 212-953-2462
E-Mail: Jmercante(@rubinfiorella.com
E-Mail: Kpoling@rubinfiorella.com
Our File No.: 0116.36882

4815-0149-4131, v. 1
